DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 22 December 2020. Claims 1-15 are pending. Claims 1 and 11 are amended.
Response to Amendment 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0050379 to Houben et al. (‘379 hereafter) in view of U.S. Patent Application Publication 2014/0065194 to Yoo et al. (‘194 hereafter).
Regarding claim 1, ‘878 teaches a system for additive manufacturing of three-dimensional objects, comprising one or more working stations provided for performing at least one working process in additive manufacturing of three-dimensional objects (FIG 3 items 34 and 4), and a transport device provided for transporting powder modules used in additive manufacturing of three-dimensional objects within a working station and/or between several working stations characterized in that the transport device comprises several transport units (FIG 3 items 102), wherein a respective transport unit comprises - a carrying device comprising a carrying structure, which is provided for carrying at least one powder module arranged in the carrying structure (FIG 3 item 23), - a first drive device provided for generating a movement of a powder module arranged in the carrying structure of the carrying device relative to the carrying structure along an, especially linear, first movement axis (FIG 3 item 102), and - a second drive device provided for generating a rotational movement of the carrying structure together with a powder module possibly arranged therein around a second movement axis (FIG 3 item 33).  ‘379 does not teach a powder chamber.
In the same field of endeavor, additive manufacturing, ‘194 teaches a powder chamber (FIGS 2A & 2B items 15) for the benefit of building via an additive manufacturing process objects of varying heights and layer thicknesses (paragraph 0104). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘379 with those of ‘194 for the benefit of building via an additive manufacturing process objects of varying heights and layer thicknesses.
Regarding claim 2, ‘379 teaches the system characterized in that the first drive device comprises at least one first drive unit especially formed as or comprising a linear drive, which is provided for generating a first drive force setting a powder module in motion along the first movement axis (FIG 7 item 705), and a power transmission unit coupled with the first drive unit, which is provided for transmitting the first drive force generated by the first drive device  to the powder module (paragraph 0061).   
Regarding claim 3, ‘379 teaches the system characterized in that the power transmission unit comprises at least one power transmission element coupled with the first drive unit, wherein the power transmission element is coupled with the first drive unit such that in generating a first drive force setting a powder module in motion along the first movement axis it can be moved along the first movement axis (paragraph 0061).
Regarding claim 4, ‘379 teaches the system characterized in that the power transmission element is movably supported between an operating position, in which the power transmission element can be coupled or is coupled with a powder module for transmitting the first drive force to the powder module, and a non-operating position, in which the power transmission 
Regarding claim 5, ‘379 teaches the system characterized in that the power transmission element  is formed as an, especially projection-like, form-locked element, wherein the form-locked element in the operating position can be coupled or is coupled with a powder module  for transmitting the first drive force to the powder module  by the form-locked element interacting with an opposite form-locked element on the powder module, and the form-locked element in the non-operating position cannot be coupled or is not coupled with the powder module  for transmitting the first drive force to the powder module by the form-locked element interacting with the opposite form-locked element to the powder module  in a form-locking manner (paragraph 0061).  
Regarding claim 6, ‘379 teaches the system characterized in that the second drive device  comprises at least one second drive unit, especially formed as or comprising a linear drive or a rotary drive, provided for generating a second drive force setting the carrying structure in a rotary motion around the second movement axis (FIG 3 item 33).    
Regarding claim 7, ‘379 teaches the system characterized in that the second drive device comprises a power transmission unit coupled with the second drive unit, provided for transmitting the second drive force generated by the second drive unit to the carrying structure (paragraph 0054).  
Regarding claim 8, ‘379 teaches the system characterized in that the power transmission unit comprises a power transmission element, especially a thrust or tensile element, coupled 
Regarding claim 9, ‘379 teaches the system characterized in that the second drive device is formed as or comprises a rotary drive especially integrated into the second movement axis (FIG 3 item 33).
Regarding claim 10, ‘379 teaches the system characterized in that the transport device is provided for transporting powder modules used in the additive manufacturing of three-dimensional objects within a working station  wherein a working station comprises a transport track extending through the working station (FIG 4 items 5 and 34) and at least one powder module-specific powder module working position (FIG 4 item 34), wherein the transport device is provided for transporting a powder module along the transport track extending through the working station and/or for transporting a powder module from the transport track into the at least one powder module working position and/or for transporting a powder module from the at least one powder module working position into the transport track (FIG 4 item 408).  
Regarding claim 11, ‘379 teaches the system characterized in that the at least one powder module working position is arranged or formed angularly to the transport track (FIG 4 items 404 and 405).
Regarding claim 12, ‘379 teaches the system characterized in that the transport device is provided for transporting powder modules used in the additive manufacturing of three-dimensional objects between at least two working stations that are arranged spatially directly adjacent, wherein a first working station  comprises a transport track extending through the first working station (FIG 6 item 4), and another working station arranged directly adjacent 
Regarding claim 14, ‘379 teaches the system characterized in that the respective transport tracks are formed by at least one transport unit, especially at least two transport units arranged or formed connected in series (FIG 7 item 705).  
Regarding claim 15, ‘379 teaches the system characterized in that a first working station comprises an apparatus for additive manufacturing of three-dimensional objects, and another working station comprises an apparatus for unpacking an object additively manufactured or an apparatus for cleaning and/or inerting powder modules (FIG 7 items 708 and 704).   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘379 in view of ‘194 as applied to claim 1 above, and further in view of United States Patent 2,530,484 to Edgar H. Schmidt (‘484 hereafter).
Regarding claim 13, ‘379 in view of ‘194 does not teach a tunnel.
In the related art of layerwise production, ‘484 teaches the use of a tunnel (C5L55) for the benefit of controlling the environment through which the objects under construction travel. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘379 with those of ‘484 for the benefit of controlling the environment through which the nascent 3D printed objects travel.
Response to Arguments
Applicant’s arguments, see remarks, filed 22 December 2020, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly a identified prior art combination (See paragraphs 7 and 8 above).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743